DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S COMMENT
Response to Amendment
Applicant’s arguments, see REMARKS, filed 29 MARCH 2021, with respect to the objection to the SPECIFICATION, the DOUBLE PATENTING rejection, the 112(b) rejections and the 102 art rejections have been fully considered and are persuasive.  The objection to the SPECIFICATION, the DOUBLE PATENTING rejection, the 112(b) rejections and the 102 art rejections has been withdrawn. 
Terminal Disclaimer
The terminal disclaimer filed on 29 MARCH 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 8,728,824; 9,449,801; and 10,242,852 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 DECEMBER 2020 was filed after the mailing date of the Non-Final Office Action on 28 SEPTEMBER 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


NOTICE OF ALLOWABILITY
The following is an examiner’s statement of reasons for allowance:
The applied reference to AL DIRBASHI is considered to be the closest prior art of record.  The applied reference teaches most of the method, but fails to teach or suggest the assay for underivatized fatty acids comprising ionization to generate one or more underivatized fatty acid ions.  The disclosure of AL DIRBASHI teaches the assay for derivatized fatty acids and goes onto explain that derivation occurs because existing methods were time consuming and laborious.  AL DIRBASHI only teaches a method for derivatization of fatty acids not underivatized fatty acid and there is no suggestion to modify the method.  
Claims 1-28 are allowed. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In Claim 11, in the instance of ‘amount of the one or more internal standards’ has been changed to ‘amount of one or more internal standards’.
In Claim 24, in the instance of ‘amount of the one or more internal standards’ has been changed to ‘amount of one or more internal standards’.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797